Name: 84/148/EEC: Commission Decision of 5 March 1984 approving a programme for the processing and marketing of flowers and ornamental plants in the Region of Puglia, pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  regions of EU Member States;  agricultural structures and production
 Date Published: 1984-03-16

 Avis juridique important|31984D014884/148/EEC: Commission Decision of 5 March 1984 approving a programme for the processing and marketing of flowers and ornamental plants in the Region of Puglia, pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) Official Journal L 073 , 16/03/1984 P. 0081 - 0081*****COMMISSION DECISION of 5 March 1984 approving a programme for the processing and marketing of flowers and ornamental plants in the Region of Puglia, pursuant to Council Regulation (EEC) No 355/77 (Only the Italian text is authentic) (84/148/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 13 September 1984 the Italian Government submitted the programme for the processing and marketing of flowers and ornamental plants in the Region of Puglia; Whereas the said programme concerns the development of production of and trade in flowers and nursery products inter alia by the creation of regional marketing centres and by the construction or modernization of market areas and premises for processing, storage and packaging; whereas this part of the programme therefore constitutes a programme within the meaning of Article 2 of Regulation (EEC) No 355/77; Whereas approval of the programme does not affect the decisions which are taken pursuant to Article 14 of Regulation (EEC) No 355/77 on the Community financing of projects, in particular as regards an examination as to which investments can be considered for EAGGF aid, pursuant to Article 6 of this Regulation; Whereas the programme contains the details referred to in Article 3 of Regulation (EEC) No 355/77, showing that the objectives laid down in Article 1 of that Regulation can be achieved in respect of the abovementioned sector; whereas the scheduled time for implementation of the programme does not exceed the limit laid down in Article 3 (1) (g) of the Regulation; Whereas the programme can be approved only for applications foreseen under Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The programme for the processing and marketing of flowers and ornamental plants in the Region of Puglia, pursuant to Regulation (EEC) No 355/77, submitted by the Italian Government on 13 September 1983 is hereby approved. 2. Approval of the programme relates only to projects submitted before 30 April 1984. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 5 March 1984. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (1) OJ No L 332, 27. 11. 1982, p. 1.